Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-138522, 333-123647, 333-117999, 333-66020 and 333-66024), Post-Effective Amendment No. 10 to Form S-8 (File No. 2-55836), and Post-Effective Amendment No. 4 to Form S-3 (File No. 33-8427) of Tasty Baking Company and subsidiaries of our report dated March 11, 2010 relating to the consolidated financial statements, financial statement schedule,and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania March 11, 2010 1
